            Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  JIAMING WANG,
                                                    Civil Action No.
                     Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS


                                                    JURY TRIAL DEMANDED
   MSG NETWORKS INC., JAMES L.
   DOLAN, CHARLES F. DOLAN,
   AIDAN J. DOLAN, KRISTIN A.
   DOLAN, PAUL J. DOLAN, THOMAS
   C. DOLAN, WILLIAM J. BELL,
   JOSEPH M. COHEN, JOSEPH J.
   LHOTA, JOEL M. LITVIN, STEPHEN
   MILLS, HANK J. RATNER, BRIAN G.
   SWEENEY, and JOHN L. SYKES,


                     Defendants.



       Plaintiff Jiaming Wang (“Plaintiff”) by and through Plaintiff’s undersigned attorneys,

brings this action on behalf of Plaintiff, and alleges the following based upon personal

knowledge as to those allegations concerning Plaintiff and, as to all other matters, upon the

investigation of counsel, which includes, without limitation: (a) review and analysis of public

filings made by MSG Networks Inc. (“MSG Networks” or the “Company”) and other related

parties and non-parties with the United States Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and other publications disseminated by certain of the

Defendants (defined below) and other related non-parties; (c) review of news articles,

shareholder communications, and postings on the Company’s website concerning the Company’s
            Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 2 of 17




public statements; and (d) review of other publicly available information concerning MSG

Networks and the Defendants.

                                  SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against MSG Networks and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by

Madison Square Garden Entertainment Corporation (“MSG Entertainment”) (the “Proposed

Transaction”).

       2.        On March 21, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with MSG Entertainment. Pursuant to the terms of the Merger

Agreement the Company’s shareholders will receive 0.172 of a share of MSG Entertainment

stock (the “Merger Consideration”).

       3.        On May 7, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4 (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

MSG Networks and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act

and Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

MSG Networks shareholders before the vote on the Proposed Transaction or, in the event the




                                                   2
               Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 3 of 17




Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.      Plaintiff is, and has been at all times relevant hereto, the owner of MSG Networks

shares.

          9.      Defendant MSG Networks is incorporated under the laws of Delaware and has its

principal executive offices located at 11 Pennsylvania Plaza, New York, New York 10001. The

Company’s common stock trades on the New York Stock Exchange under the symbol “MSGN.”

          10.     Defendant James L. Dolan (“James Dolan”) is and has been a director and the

Executive Chairman of the Board of Directors of MSG Networks at all times during the relevant




                                                   3
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 4 of 17




time period. He is also Executive Chairman and Chief Executive Officer (“CEO”) of MSG

Entertainment.

       11.       Defendant Aiden J. Dolan (“Aiden Dolan”) is and has been a director of MSG

Networks at all times during the relevant time period.

       12.       Defendant Kristin A. Dolan (“Kristin Dolan”) is and has been a director of MSG

Networks at all times during the relevant time period.

       13.       Defendant Paul J. Dolan (“Paul Dolan”) is and has been a director of MSG

Networks at all times during the relevant time period.

       14.       Defendant Thomas C. Dolan (“Thomas Dolan”) is and has been a director of

MSG Networks at all times during the relevant time period.

       15.       Defendant William J. Bell (“Bell”) is and has been a director of MSG Networks at

all times during the relevant time period.

       16.       Defendant Joseph M. Cohen (“Cohen”) is and has been a director of MSG

Networks at all times during the relevant time period.

       17.       Defendant Joseph J. Lhota (“Lhota”) is and has been a director of MSG Networks

at all times during the relevant time period.

       18.       Defendant Joel M. Litvin (“Litvin”) is and has been a director of MSG Networks

at all times during the relevant time period.

       19.       Defendant Stephen Mills (“Mills”) is and has been a director of MSG Networks at

all times during the relevant time period.

       20.       Defendant Hank Ratner (“Ratner”) is and has been a director of MSG Networks at

all times during the relevant time period.




                                                 4
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 5 of 17




       21.     Defendant Brian G. Sweeney (“Sweeney”) is and has been a director of MSG

Networks at all times during the relevant time period.

       22.     Defendant John L. Sykes (“Sykes”) is and has been a director of MSG Networks

at all times during the relevant time period.

       23.     Defendants James Dolan, Aidan Dolan, Kristin Dolan, Paul Dolan, Thomas

Dolan, Bell, Cohen, Lhota, Litvin, Mills, Ratner, Sweeney, and Sykes are collectively referred to

herein as the “Individual Defendants.”

       24.     The Individual Defendants, along with Defendant MSG Networks, are

collectively referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       25.     MSG Networks is a pioneer in sports media, owns and operates two award-

winning regional sports and entertainment networks and a companion streaming service that

serve the nation’s number one media market, the New York DMA, as well as other portions of

New York, New Jersey, Connecticut and Pennsylvania. The networks feature a wide range of

compelling sports content, including exclusive live local games and other programming of the

New York Knicks, New York Rangers, New York Islanders, New Jersey Devils and Buffalo

Sabres, as well as significant coverage of the New York Giants and Buffalo Bills. The Company

was formerly known as The Madison Square Garden Company and changed its name to MSG

Networks Inc. in October 2015. MSG Networks was founded in 1969 and is based in New York

New York.




                                                   5
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 6 of 17




                    The Company Announces the Proposed Transaction

       26.    On March 26, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       NEW YORK--(BUSINESS WIRE)--Madison Square Garden Entertainment
       Corp. (“MSG Entertainment”) (NYSE: MSGE) and MSG Networks Inc. (“MSG
       Networks”) (NYSE: MSGN) today announced they have reached a definitive
       agreement for MSG Entertainment to acquire MSG Networks in an all-stock,
       fixed exchange ratio transaction.

       The merger is expected to be tax-free for both MSG Entertainment and MSG
       Networks and their stockholders. Upon the closing of the transaction, MSG
       Networks stockholders would receive 0.172 shares of MSG Entertainment Class
       A or Class B common stock for each share of MSG Networks Class A or Class B
       common stock they own. The exchange ratio is approximately 4% above the ratio
       of the unaffected closing stock prices of the two companies on March 10, 2021,
       the last trading day before a press report speculated on a potential transaction.

       This transaction would create a leading entertainment and media company with a
       more diversified revenue base that would be well positioned to deliver innovative
       experiences across all of its assets. The combined company would have a stronger
       liquidity position to support its live entertainment business, which following the
       shutdown of its venues due to the pandemic, is now on a path back to normal
       operations. In addition, the new company would have enhanced financial
       flexibility to fund current growth initiatives, including its planned state-of-the-art
       venue in Las Vegas, MSG Sphere at The Venetian, as well as future opportunities
       across both entertainment and media.

       With the acquisition of MSG Networks, MSG Entertainment anticipates it would
       capture more of the emerging revenue opportunity related to the potential
       expansion of legalized sports gaming in its market. The combination of the
       companies’ media, digital and venue assets creates a powerful platform for
       potential sports gaming partners, which is expected to generate significant
       incremental revenue in the years ahead.

       MSG Entertainment President Andrew Lustgarten said: “MSG Entertainment is
       actively executing a plan designed to grow the Company beyond its established
       collection of assets into one that is pioneering the next generation of
       entertainment. We have always believed in the value of live sports and look
       forward to welcoming MSG Networks back into the fold as part of a transaction
       that we are confident would enhance our financial flexibility and set the stage for
       continued growth and value creation.”




                                                 6
  Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 7 of 17




MSG Networks President and CEO Andrea Greenberg said: “We anticipate
significant benefits from rejoining MSG Entertainment, including creating a
combined company with greater diversification and resources. This would, in
turn, help drive new innovative opportunities across both the entertainment and
media businesses, ultimately creating significant value for our collective
shareholders.”

In addition to forming a diversified company with enhanced financial flexibility,
it is anticipated that the combined company would realize meaningful tax
efficiencies. As of December 31, 2020, MSG Entertainment had a federal net
operating loss (NOL) of approximately $250 million, primarily due to the
temporary shutdown of its venues as a result of COVID-19. Furthermore, MSG
Entertainment expects to accelerate the depreciation of significant components of
the capital investment for MSG Sphere in Las Vegas in calendar 2023, which is
when the venue is expected to open. As a result of this transaction, the combined
company would be able to more efficiently utilize MSG Entertainment’s existing
NOL, as well as future bonus depreciation related to MSG Sphere in Las Vegas,
to offset the taxable income of all of its businesses, including MSG Networks,
which today is a full state and federal income tax cash payer.

MSG Networks is a leader in sports content development and distribution that
generates significant revenue, adjusted operating income, and free cash flow.1 For
fiscal year 2020, MSG Networks generated revenue of $685.8 million, operating
income of $295.0 million, adjusted operating income of $321.4 million, net cash
provided by operating activities of $210.0 million, and free cash flow of $207.2
million. The media company’s two networks, MSG Network and MSG+, operate
in the nation’s number one media market, the New York DMA, as well as other
portions of New York, New Jersey, Connecticut and Pennsylvania. The networks
deliver exclusive live local games of the New York Knicks, New York Rangers,
New York Islanders, New Jersey Devils and Buffalo Sabres, as well as significant
coverage of the New York Giants and Buffalo Bills.

While MSG Networks continues to operate in an evolving media landscape, the
Company reported for its fiscal 2021 second quarter a sequential improvement in
its year-over-year rate of subscriber decline, which has continued to improve so
far during the fiscal 2021 third quarter.2 And with the 2020-21 NBA and NHL
seasons, MSG Networks is currently enjoying significant year-over-year increases
in viewership for both its linear networks and MSG GO streaming app, which
helps drive the Company’s advertising revenue.

MSG Entertainment’s portfolio features iconic venues, including Madison Square
Garden; production assets such as the Radio City Rockettes and the Christmas
Spectacular and a majority interest in Tao Group Hospitality.

MSG Entertainment is actively pursuing its vision for MSG Sphere – new, state-
of-the-art venues that will reinvent the entertainment experience. Construction is



                                        7
   Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 8 of 17




well underway on MSG Sphere in Las Vegas, and the Company continues to
pursue its plans for an additional MSG Sphere in London, pending necessary
approvals.

The definitive agreement was exclusively negotiated and unanimously approved
by Special Committees of MSG Entertainment’s and MSG Networks’ boards,
both of which are comprised entirely of independent directors. The agreement was
also unanimously approved by the Boards of Directors of both MSG
Entertainment and MSG Networks.

The transaction is subject to approval by a majority of the combined voting power
of the outstanding shares of MSG Networks Class A common stock and Class B
common stock. MSG Entertainment’s issuance of its common stock in the
transaction is subject to approval by a majority of the combined voting power of
the votes cast by the holders of shares of MSG Entertainment Class A common
stock and Class B common stock and, separately, the issuance of MSG
Entertainment Class B shares must be approved by the holders of not less than 66
2/3% of the voting power of the outstanding shares of MSG Entertainment Class
B common stock. The Special Committee of the Board of Directors of MSG
Networks, and the full board, based on the recommendation of the MSG
Networks Special Committee, have each recommended that MSG Networks
stockholders adopt the merger agreement. The Special Committee of the Board of
Directors of MSG Entertainment, and the full Board, based on the
recommendation of the MSG Entertainment Special Committee, have each
recommended that MSG Entertainment stockholders approve the issuance of
MSG Entertainment common stock required for the transaction.

The holders of all of the outstanding shares of MSG Networks Class B common
stock and MSG Entertainment Class B common stock, who have sufficient votes
to approve the transaction, have entered into voting agreements pursuant to which
they have agreed to vote all of the MSG Networks Class B common stock and
MSG Entertainment Class B common stock in favor of the adoption of the merger
agreement and the issuance of MSG Entertainment common stock required for the
transaction, respectively.

The transaction, which is also subject to customary closing conditions, is expected
to be completed during the third quarter of calendar 2021. Upon the closing of the
transaction, a current director of MSG Networks elected by the holders of its
Class A common stock would be appointed as a director of MSG Entertainment.

Moelis & Company LLC and The Raine Group are serving as independent
financial advisors and Wachtell, Lipton, Rosen & Katz is serving as independent
legal counsel to the Special Committee of the Board of Directors of MSG
Entertainment. LionTree Advisors LLC and Morgan Stanley & Co. LLC are
serving as independent financial advisors and Davis Polk & Wardwell LLP is
serving as independent legal counsel to the Special Committee of the Board of



                                        8
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 9 of 17




       Directors of MSG Networks. Debevoise & Plimpton LLP is serving as legal
       counsel to the Dolan family.

                     FALSE AND MISLEADING STATEMENTS
          AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       27.    On May 7, 2021, the Company authorized the filing of the Registration Statement

with the SEC. The Registration Statement recommends that the Company’s shareholders vote in

favor of the Proposed Transaction.

       28.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       29.    The Registration Statement contains projections prepared by the Company’s and

MSG Entertainment’s management concerning the Proposed Transaction, but fails to provide

material information concerning such.

       30.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at


                                                9
           Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 10 of 17




and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       31.     In order to make management’s projections included in the Registration Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       32.     Specifically, with respect to each of the projections, the Company must disclose

the line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted Operating; (ii) Free Cash Flow for MSG Entertainment and

(iii) Free Cash Flow from Operations for MSG Networks.

       33.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                    Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding the Financial Opinions

       34.     The Registration Statement contains the financial analyses and opinion of

LionTree Advisors LLC (“LionTree”) and Morgan Stanley & Co. LLC (“Morgan Stanley” and



http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                               10
         Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 11 of 17




together with LionTree, the “Financial Advisors”) concerning the Proposed Transaction, but fails

to provide material information concerning such.

       35.     With respect to the Financial Advisors’ Selected Publicly Traded Companies

Analysis for the Company, the Registration Statement fails to disclose the individual multiples

and metrics for the each of the companies observed in the analysis.

       36.     With respect to the Financial Advisors’ Discounted Cash Flow Analysis for the

Company, the Registration Statement fails to disclose: (i) the line items used by the Financial

Advisors to calculate the Company’s Unlevered Cash Flow for Fiscal years 2022 through 2025;

(ii) the terminal values of MSG Networks; and (iii) the inputs and assumptions underlying the

Financial Advisors use of the discount rates ranging from 6.0% to 7.0%.

       37.     With respect to the Financial Advisors’ Selected Publicly Traded Companies

Analysis for MSG Entertainment, the Registration Statement fails to disclose the individual

multiples and metrics for the each of the companies observed in the analysis.

       38.     With respect to the Financial Advisors Discounted Cash Flow Analysis for MSG

Entertainment, the Registration Statement fails to disclose: (i) the line items used by the

Financial Advisors to calculate MSG Entertainment’s Unlevered Cash Flow for the fiscal years

2022 through 2025; (ii) the terminal values of MSG Entertainment; (iii) the inputs and

assumptions underlying the Financial Advisors use of the discount rates ranging from 7.25% to

8.25% used by LionTree and 7.29% to 8.49% used by Morgan Stanley, as well as the reason for

the different discount rates ranges; (iv) the basis for the Financial Advisors application of a

multiple of 13.5x to Tao Group Hospitality’s calendar year 2022 estimated AOL; (v) the basis

for the Financial Advisors application of a discount rate of 8.6% cost of equity to net operating




                                               11
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 12 of 17




tax losses; and (vi) the basis for the Financial Advisors application of a multiple of 18.0x to

BCE’s calendar year 2022 estimated AOL to calculate BCE minority interest.

        39.     With respect to Financial Advisors’ Price Targets Analysis, the Registration

Statement fails to disclose the specific price targets observed as well as the sources thereof.

        40.     Lastly, the Registration Statement fails to disclose the amount of compensation

received by Morgan Stanley from the Company and AMC Networks Inc. (an affiliate of MSG

Entertainment and the Company) for financing services and the amount of compensation

received by Morgan Stanley for financial advisory services to the Special Committee in

connection with prior discussions involving a strategic transaction with MSG Entertainment.

        41.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        42.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

        43.     Plaintiff incorporates each and every allegation set forth above as if fully set forth



                                                  12
            Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 13 of 17




herein.

          44.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          46.   Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

          47.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or




                                                     13
         Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 14 of 17




omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       48.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       49.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       50.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       51.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations




                                                14
            Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 15 of 17




and omissions are not corrected prior to the vote on the Proposed Transaction.

          52.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   The Individual Defendants acted as controlling persons of MSG Networks within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of MSG Networks, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Registration Statement filed with the SEC, they had the power to influence and

control and did influence and control, directly or indirectly, the decision making of the

Company, including the content and dissemination of the various statements that Plaintiff

contends are materially incomplete and misleading.

          55.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          56.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act



                                                  15
          Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 16 of 17




violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       57.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       58.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       59.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       60.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;




                                                16
            Case 1:21-cv-04578-UA Document 1 Filed 05/21/21 Page 17 of 17




       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 21, 2021                                            Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 17
